Case 7:20-cr-00611-CS Document 20 Filed 02/11/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20cr611-CS
MARK JONES,
Defendant(s).
x
Defendant _Mark Jones hereby voluntarily consents to

 

participate in the following proceeding via_X_videoconferencing or _X_ teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

X Conference Before a Judicial Officer

/s/ Mark Jones
Defendant’s Signature Défendant’sCounsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

Mark Jones Jason Ser
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

ae [e1 (Why, hekef

Date U.S. Districtdudge/U.S. Magistrate Judge
